Case 6:20-cr-00053-JCB-JDL Document 26 Filed 08/20/21 Page 1 of 1 PageID #: 58




                                    No. 6:20-cr-00053-1

                                United States of America
                                            v.
                               Eleuterio Salmeron-Gomez


                                         ORDER

                This criminal action was referred to United States Magistrate
            Judge John D. Love for administration of a guilty plea under Federal
            Rule of Criminal Procedure 11. The magistrate judge conducted a
            hearing in the form and manner prescribed by Rule 11 and issued
            findings of fact and recommendation on guilty plea. Doc. 25. The
            magistrate judge recommended that the court accept defendant’s
            guilty plea and adjudge defendant guilty on count one of the indict-
            ment. Id. at 2. Defendant waived his right to object to the magistrate
            judge’s findings. Id.
                The court hereby accepts the findings of fact and recommenda-
            tion on guilty plea of the United States Magistrate Judge. The court
            also accepts defendant’s plea but defers acceptance of the plea
            agreement until after review of the presentence report.
               In accordance with defendant’s guilty plea, the court finds de-
            fendant Eleuterio Salmeron-Gomez guilty of count one of the indict-
            ment, charging a violation of 8 U.S.C. § 1326(a) and (b)(1) – illegal
            reentry following removal.


                                       So ordered by the court on August 20, 2021.



                                                 J. C AMPBELL B ARKER
                                                 United States District Judge
